On the court’s own motion, decision and order of this court, both dated December 20, 1971 (38 A D 2d 692), vacated and the following decision is rendered in substitution: Order of the County Court, Rock-land County, entered December 15, 1970 (erroneously referred to by defendant in his notice of appeal as having been filed on December 7, 1970), affirmed insofar as, upon reargument, it adhered to the original determination in the order of the same court dated October 8, 1970. No opinion. Appeal from order of the same court dated October 8, 1970 dismissed as academic. That order was superseded by the above-mentioned order which granted reargument. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.